Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/13/2019 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner and an initialed copy is attached.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Citation Notation
The following citations are made for the convenience of the reader:
	Citations to Pre -Grant publications are made to paragraph number under the ¶ format. Citations to other publications are made under the format “1/2” or pp 1 are directed to column and line number or to a page - whichever is appropriate. It is noted that any reference to a figure or a table is also directed to any accompanying text in the specification or the document.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.

Election/Restrictions
Applicant's election with traverse of the trifluoroethylene specie in the reply filed on 04 April 2022 is acknowledged.  The traversal is on the ground(s) that that the prior art does not teach the special technical feature of the claimed composition comprising PF, PA and a solvent.  This is not found persuasive because that the OA of 02/04/2022 was not directed to a restriction based on the overall composition but on the species within the PF components with the technical feature of overall vinylidene fluoride component being taught by the cited reference. It is noted that applicant has rebutted the election by providing evidence of species being obvious variants. The requirement is still deemed proper and is therefore made FINAL.
Claim 5 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected specie, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04 April 2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Leibler (US2011/0065866 - cited in the IDs) in view of Domingues Dos Santos (US20170355870 - cited in the IDS) and Morimoto (US20090239981).
Claim 1: Leibler discloses a composition with a vinylidene fluoride polymer such as PVDF and a polymer comprising a (meth)acrylic monomer and an associative group such as imidazolidonyl, triazolyl, triazinyl, bis-ureyl, ureidopyrimidyl and imidazolidonyl (abs, ¶17-38 and examples).  Further, Leibler discloses the presence of a solvent and the composition being in a solution form (¶86 and 89). The difference between the Leibler reference and the claimed subject matter is that the Leibler reference does not disclose the claimed solvent. The Leibler reference teaches solvents that would be compatible with the claimed polymers and the claim calls for specific solvents. The secondary reference of Morimoto discloses an ink with various solvents that would be compatible with fluorine/(meth)acrylic/triazyl-based polymers (abs, ¶15, 17, 41, 54, 70 and 93). Additionally, Domingues Dos Santos discloses similar solvents being compatible with fluorinated polymers such as PVDF (abs, ¶15-30, examples). The secondary references show that the claimed solvents were known in the prior art at the time of the invention and the benefit of the combability of the claimed solvents with claimed polymers. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element but in the very combination itself - that is in the substitution of the solvents of Domingues Dos Santos and Morimoto in the composition of Leibler.  Since the references teach similar compositions within similar technical fields, the claim would have been obvious because the substitution of one known solvent for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See MPEP 2144.  In particular, it would have been well within the purview of a skilled artisan, guided by the teaching of a solution by Leibler, to provide solvents that would be compatible with the components of the solution as taught by Morimoto and Domingues Dos Santos.
Claims 2-4 and 6-8: Leibler, Morimoto and Domingues Dos Santos disclose the claimed PF and PA components and their respective amounts (Leibler: ¶16-38, 68-72 and examples).
Claims 10 and 11: Leibler, Morimoto and Domingues Dos Santos disclose the feature of dissolving the polymers in the ink composition (Leibler: ¶86 and 89; Morimoto: example 1 and Domingues Dos Santos: examples).
	Claims 12-15: Leibler, Morimoto and Domingues Dos Santos disclose the application of the ink onto a substrate of an electronic device (Domingues Dos Santos: ¶2-5, 13 and examples).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Troutman discloses a composition with PVDF, an acrylate triazyl polymer and a solvent. Further, Troutman discloses coating the composition onto a circuit board.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI V NGUYEN whose telephone number is (571)272-6965. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571.272.1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRI V NGUYEN/Primary Examiner, Art Unit 1764